DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 16/541,784 in response to Applicant’s Request for Continued Examination (RCE) filed on May 16, 2022.

3.	In accordance with Applicant’s amendment, claims 1-2, 4, 6, 11, and 12 are amended. Claims 1-7 and 11-12 are currently pending.
 
Priority

4.	Application 16/541,784, filed 08/15/2019 claims foreign priority to 2018-159825, filed 08/29/2018.

Information Disclosure Statement

5.	The information disclosure statement (IDS) filed on 07/01/2022 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

6.	In the response filed May 16, 2022, Applicant amended claims 1-2, 4, 6, 11, and 12, and canceled claims 8-10. No new claims were presented for examination. 

7.	Applicant's amendments to claims 1 and 6 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112; accordingly these rejections have been withdrawn. 

8.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

9.	Applicant's arguments filed May 16, 2022, have been fully considered.

10.	Applicant submits “that in view of the order of completion of the first completed annotation work, the predetermined weighting rule uses a heavier weighting for the first worker ID than the second worker ID in the calculating the work contribution level, thereby providing incentive to the first worker that has initially carried out the work, and as such, the presently claimed invention encourages workers to quickly carry out their work. Therefore, the claimed invention provides a technological solution in that the total time of provisional of the annotation work screen performed by the server can be reduced accordingly, resulting in saving energy (See [0109] and [0110] of US 2020/0074377), that is, the claimed invention overcomes a disadvantage resulting from conventional techniques. Accordingly, the presently claimed invention, when taken as a whole, provides a technological solution to a technological problem that provides an improvement to the technological field, and as such, the presently claimed invention is integrated into a practical application.” [Applicant’s Remarks, 05/16/2022, page 13]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues that “when taken as a whole, provides a technological solution to a technological problem that provides an improvement to the technological field, and as such, the presently claimed invention is integrated into a practical application.” The additional elements in exemplary claim 1 are directed to: a computer, a first storage device, a  network, a second storage device, and a third storage device, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution data gathering activities (i.e., obtaining records of completed annotation works for one or more target objects included in one unit of target data), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Generally obtaining data from a storage device is simply insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. While Applicant submits that “in view of the order of completion of the first completed annotation work, the predetermined weighting rule uses a heavier weighting for the first worker ID than the second worker ID in the calculating the work contribution level, thereby providing incentive to the first worker that has initially carried out the work, and as such, the presently claimed invention encourages workers to quickly carry out their work. Therefore, the claimed invention provides a technological solution in that the total time of provisional of the annotation work screen performed by the server can be reduced accordingly, resulting in saving energy,” Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no computer, storage device, second storage device, third storage device, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply a payment distributed to at least one of the multiple crowdsourcing workers, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of determining a payment amount, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e., a computer, a first storage device, a  network, a second storage device, and a third storage device), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement. 
Lastly, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

11.	Applicant submits that “Although Har-Noy generally teaches a technique for allowing a plurality of users to participate in crowdsources image analysis, Applicant notes that claim 1 has been amended to clarify that the claimed invention is concerned with records of "completed annotation work," that is, "obtaining, from a first storage device, records of completed annotation works for one or more target objects included in one unit of target data, each of the completed annotation works being a record of a completed operation of attaching an annotation to a target object from among the one or more target objects by a worker from among multiple crowdsourcing workers through a network." It is respectfully submitted that Har-Noy fails to teach this clarified feature of the claimed invention.” [Applicant’s Remarks, 05/16/2022, page 15]

In response to the Applicant’s argument that “Har-Noy fails to teach this clarified feature of the claimed invention,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 05/16/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1/11/12 that are believed to be addressed via the updated ground of rejection under §103(a) set forth in the instant office action, which incorporates new citations to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

12.	Applicant submits “Haas necessary fails to teach "calculating a work contribution level for each of worker IDs respectively corresponding to the multiple crowdsourcing workers, the work contribution level being calculated in accordance with (i) a weighting based on a predetermined weighting rule stored in a second storage device, the weighting being based on a completion order of the completed annotation works carried out for the one or more target objects included in the one unit of target data and (ii) the obtained records of the competed annotation works" and "wherein in the calculating the work contribution level, a heavier weighting is used for a first worker ID corresponding to the first worker than a second worker ID corresponding to the second worker in accordance with (i) the predetermined weighting rule and (ii) the second time when the second completed annotation work is carried out by the second worker being after the first time when the first completed annotation work is carried out by first worker," as required by the above-noted features of claim 1.” [Applicant’s Remarks, 05/16/2022, pages 15-16]

In response to the Applicant’s argument that “Haas necessary fails to teach "calculating a work contribution level for each of worker IDs respectively corresponding to the multiple crowdsourcing workers, the work contribution level being calculated in accordance with (i) a weighting based on a predetermined weighting rule stored in a second storage device, the weighting being based on a completion order of the completed annotation works carried out for the one or more target objects included in the one unit of target data and (ii) the obtained records of the competed annotation works" and "wherein in the calculating the work contribution level, a heavier weighting is used for a first worker ID corresponding to the first worker than a second worker ID corresponding to the second worker in accordance with (i) the predetermined weighting rule and (ii) the second time when the second completed annotation work is carried out by the second worker being after the first time when the first completed annotation work is carried out by first worker," as required by the above-noted features of claim 1,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 05/16/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1/11/12 that are believed to be addressed via the updated ground of rejection under §103(a) set forth in the instant office action, which incorporates new citations to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

13.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Objections

14.	Claims 1, 2, 3, 4, 6, 11, and 12 are objected to because of the following informalities: typographical/grammatical errors, and improper status identifier.

Claims 1/11/12 recite “a work contribution level for each of worker IDs respectively corresponding to the multiple crowdsourcing workers.” Claims 1/11/12 are objected to because the acronym IDs should first be introduced in its unabridged form in the claim before using the acronym. Appropriate correction is required.
Claim 2 recites “wherein the one unit of target data denote one or more still images…”. Claim 2 should recite “wherein the one unit of target data denotes one or more still images…”. Appropriate correction is required. 
Claim 3 is objected to because of the following informalities: improper status identifiers. The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. Claim 3 shows the following status identifier: Currently Amended. However, the status identifier should indicate “Previously Presented” since no changes have been made relative to the previous version of the claim. See MPEP 1.121(c). Appropriate correction is required.
Claim 4 recites “wherein the one unit of target data denote one or more units of time series data, and the operation of attaching…” Claim 4 should each recite “wherein the one unit of target data denotes one or more units of time series data, and the operation of attaching…” Appropriate correction is required.
Claim 6 recites “wherein wherein the records of the completed annotation works include a third record of a third completed annotation work for the first target object carried out by a third worker from among the multiple crowdsourcing…”. Claim 6 should recite “wherein the records of the completed annotation works include a third record of a third completed annotation work for the first target object carried out by a third worker from among the multiple crowdsourcing…” Appropriate correction is required.

Claim Interpretation


15.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

16.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

16.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: claim 11 limitations “a record obtainer,” “a calculator,” and “a payment calculator.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 11 limitations “a record obtainer,” “a calculator,” and “a payment calculator” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The Specification appears to provide a clear/definite description of the structure for performing the claim functions of the “record obtainer,” “calculator,” and “payment amount calculator” in paragraph 0085 explaining “Contribution level determination apparatus 10 includes record obtainer 101, contribution level calculator 102, weighting rule DB 103, and payment amount calculator 104. Contribution level determination apparatus 10 is implemented as a computer composed of, for example, a processor (a microprocessor), a memory, a sensor, and a communication interface.”; paragraph 0086 explaining “Record obtainer 101 obtains from annotation work data DB 203 records of annotation works that are operations for attaching annotations and that have been carried out with respect to one or more units of target data by multiple workers using crowdsourcing.”; paragraph 0089 explaining “Contribution level calculator 102 refers to the records obtained by record obtainer 101 and calculates work contribution levels for respective workers IDs indicating multiple workers in accordance with a predetermined weighting rule stored in weighting rule DB 103.  Contribution level calculator 102 calculates, with respect to individual one or more units of target data, a work contribution level for a worker ID representing a particular worker who has carried out an annotation work initially in the order of works to be a highly weighted level compared to work contribution levels for worker IDs representing workers who have carried out annotation works after the particular worker in the order of works.”; and paragraph 0128 describing “Contribution level determination apparatus 10A includes record obtainer 101A, contribution level calculator 102, weighting rule DB 103, payment amount calculator 104, and determiner 105. Contribution level determination apparatus 10A is implemented as a computer composed of, for example, a processor (a microprocessor), a memory, a sensor, and a communication interface.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101

17.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

18.	Claims 1-7 and 11-12 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.

19.	Claims 1-7 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7), apparatus (claim 11), and non-transitory computer-readable recording medium (claim 12) are directed to at least one potentially eligible category of subject matter (i.e.,  process, machine, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-7 and 11-12 is satisfied.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for managing contributions made by crowdsourcing workers (see paragraph [0007] of the Specification: “The present disclosure provides a contribution level determination method, a contribution level determination apparatus, and a recording medium that can encourage workers using crowdsourcing to quickly carry out works.”), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), and also recites limitations that that fall into the “Mathematical Concepts” such as mathematical relationships, formulas and calculations. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- obtaining, from a first storage device, records of completed annotation works for one or more target objects included in one unit of target data, each of the completed annotation works being a record of a completed operation of attaching an annotation to a target object from among the one or more target objects by a worker from among multiple crowdsourcing workers through a network (The “obtaining” step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about work performed by a worker from among multiple crowdsourcing workers.);
- calculating a work contribution level for each of worker IDs respectively corresponding to the multiple crowdsourcing workers, the work contribution level being calculated in accordance with (i) a weighting based on a predetermined weighting rule stored in a second storage device, the weighting being based on a completion order of the completed annotation works carried out for the one or more target objects included in the one unit of target data and (ii) the obtained records of the competed annotation works, wherein the records of the completed annotation works include (i) a first record of a first completed annotation work for a first target object carried out by a first worker from among the multiple crowdsourcing workers, the first record indicating a first time when the first completed annotation work is carried out by the first worker, and (ii) a second record of a second completed annotation work for the first target object carried out by a second worker from among the multiple crowdsourcing workers, the second record indicating a second time when the second completed annotation work is carried out by the second worker, the second time being after the first time, wherein in the calculating the work contribution level, a heavier weighting is used for a first worker ID corresponding to the first worker than a second worker ID corresponding to the second worker in accordance with (i) the predetermined weighting rule and (ii) the second time when the second completed annotation work is carried out by the second worker being after the first time when the first completed annotation work is carried out by first worker (This step recites mathematical concepts, relationships, formulas or equations, or calculations, and is also organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about the work completed by different workers.), and 
- wherein the contribution level determination method further comprises: determining a payment amount for each of worker IDs corresponding to the work contribution level for each of worker IDs (This step is performable as mathematical relationships, formulas, equations, and /or calculations, and also describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”);
- storing, in a third storage device, the payment amount for each of worker IDs corresponding to the work contribution level for each of  worker IDs (This step is organizing human activity for similar reasons as provided for step obtaining step above.); and
-  distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers (This step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by distributing a payment corresponding to the payment amount to at least one of the multiple crowdsourcing workers.).
Considered together, these steps set forth an abstract idea of determining work contributions of multiple workers and distributing a payment amount to at least one of the multiple crowdsourcing workers based on the work contribution level, which falls under the under the “Certain methods of organizing human activity” grouping, and also set forth limitations that  recite mathematical concepts, relationships, formulas or equations, or calculations, and thus fit within the “Mathematical Concepts” abstract idea grouping set forth in the 2019 PEG. Independent claims 11 and 12 recite similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mathematical Concepts” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. With respect to independent claims 1/11/12, the additional elements are directed to: a computer, a first storage device, a  network, a second storage device, and a third storage device (claim 1); a record obtainer, coupled to a first storage device, a network, a calculator coupled to the record obtainer, a second storage device, the contribution level determination apparatus, a payment amount calculator, and a server (claim 11); and a first storage device, a network, a second storage device, and a third storage device (claim 12). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). Even if the step for obtaining is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution data gathering activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). 
In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claims 1/11/12, the additional elements are directed to: a computer, a first storage device, a  network, a second storage device, and a third storage device (claim 1); a record obtainer, coupled to a first storage device, a network, a calculator coupled to the record obtainer, a second storage device, the contribution level determination apparatus, a payment amount calculator, and a server (claim 11); and a first storage device, a network, a second storage device, and a third storage device (claim 12). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention (Specification at paragraph [0085]). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). 
Even if the step for obtaining is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-7 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 2-7 recite “wherein the one unit of target data denote one or more still images, and the operation of attaching the annotation includes for the one or more target objects pictured in the one or more still images: attaching a bounding box to the one or more target objects to surround the one or more target objects; and attaching a label representing the one or more target objects to the bounding box”; “the one or more target objects include a person pictured in any of the one or more still images”; “wherein the one unit of target data denote one or more units of time series data, and the operation of attaching the annotation includes: attaching one or more units of information of time periods to the one or more units of time series data, the one or more units of information of time periods being used for separating one or more states contained in the one or more units of time series data; and attaching one or more labels representing the one or more states to the one or more units of information of the time periods”; “wherein the one or more units of time series data denote one or more units of sensor data that relate to a vehicle, and the one or more states include at least one of driving conditions of the vehicle, driving locations of the vehicle, surrounding environments of the vehicle, and conditions of a road where the vehicle travels”; “wherein wherein the records of the completed annotation works include a third record of a third completed annotation work for the first target object carried out by a third worker from among the multiple crowdsourcing workers, the third record indicating a third time when the third completed annotation work is carried out by the third worker, the third time being after the second time, wherein in the calculating the work contribution level, a heavier weighting is used for the second worker ID corresponding to the second worker than a third worker ID corresponding to the third worker in accordance with (i) the predetermined weighting rule and (ii) the third time when the third completed annotation work is carried out by the third worker being after the second time when the second completed annotation work is carried out by second worker”; “further comprising: receiving a setting of a particular payment amount for the one unit of target data; and calculating, for each of the worker IDs, the payment amount by multiplying the work contribution level calculated for the worker ID in the calculating of the contribution levels by the particular payment amount received in the receiving”, however these limitations cover organizing human activity since they flow directly from the worker contribution activities involving human interaction, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also describe activities that can be accomplished via mathematical calculations, relationships, or equations, and therefore these claims fall within the “Mathematical Concepts” abstract idea grouping. The additional elements recited in the dependent claims (3, 5) include “wherein the one or more still images are captured by an in-vehicle camera installed in a vehicle or a monitoring camera placed at a given location” (claim 3), “wherein the one or more units of time series data are obtained by a sensor together with multiple images captured by an in-vehicle camera installed in the vehicle” (claim 5). The “in-vehicle camera installed in a vehicle or a monitoring camera placed at a given location” and “a sensor”  have been evaluated as additional elements as well.  However, each of these elements is recited at a high level of generality and fails to yield any discernible improvement to the computer or to any technology, nor set forth any additional function or result that provided meaningful limitation beyond linking the abstract idea to a particular technological environment (i.e., automated/computing environment), and thus fail to integrate the abstract idea into a practical application. With respect to the “in-vehicle camera installed in a vehicle or a monitoring camera placed at a given location,” these activities are recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Sriram, Pub. No.: US 11,182,598 B2 (col. 5, lines 42-44:  e.g., “conventional approaches to tracking objects using sensors employ single camera tracking where each camera captures a video stream.”). With respect to the “sensor,” these activities are recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Grenell et al., Pub. No.: US 2009/0018731 A1 (paragraph 0048: “a vehicle sensor is a conventional component of virtually all automobiles…”). 
When evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Claim Rejections - 35 USC § 103

20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claims 1-3, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Har-Noy et al., Pub. No.: US 2016/0314127 A1, [hereinafter Har-Noy], in view of Haas et al., Pub. No.: US 2017/0091697 A1, [hereinafter Haas], in further view of Vaya, Pub. No.: US 2014/0207870 A1, [hereinafter Vaya].

As per claim 1, Har-Noy teaches a contribution level determination method performed by a computer (paragraph 0010, discussing a  system and method that allows crowdsourced users to tag points on a geospatial image with tags that indicated, in their opinion; paragraph 0025, discussing that FIG. 8 is a block diagram illustrating an exemplary overview of a computer system as may be used in any of the various locations throughout the system), comprising: 

obtaining, from a first storage device, records of completed annotation works for one or more target objects included in one unit of target data (paragraph 0003, discussing that the invention is in the field of platforms for crowdsourcing image analysis activities; paragraph 0016, discussing a method for conducting crowdsourced search and locate operations, the method comprising the steps of: receiving connections to an application server coupled to a digital packet network from a plurality of crowdsourcing participants; navigating a first crowdsourcing participant to a specific geospatial location; sending an image corresponding to the geospatial location to the first crowdsourcing participant; receiving tagging data from the first crowdsourcing participant, the tagging data corresponding to a plurality of objects and locations identified by the first crowdsourcing participant; retrieving, at a crowdrank server stored and operating on a network-attached computer, a plurality of tags made by participating users [i.e., This shows obtaining records of completed annotation works for one or more target objects included in one unit of target data]; paragraph 0073, discussing that crowdsourcing is accomplished by distributing image analysis tasks to various participant users), each of the completed annotation works being a record of a completed operation of attaching an annotation to a target object from among the one or more target objects by a worker from among multiple crowdsourcing workers through a network (paragraph 0006, discussing that each new task verifying the classification is routed to a crowd worker, and a completed task is received by the server. The server then calculates a crowd worker score for each of a plurality of crowd workers  based on each worker's quality scores according to the worker's review of the classifications on a worker user interface; paragraph 0074, discussing that the crowdsourced campaign participants are presented with geospatial images of higher resolution and asked to identify target objects by circumscribing them in polygons and then labeling them [i.e., This shows that each of the completed annotation works is a record of a completed operation of attaching an annotation to a target object by a worker from among multiple crowdsourcing workers through a network] from a list of possible target object types; paragraph 0082, discussing that a method to allow a plurality of users to participate in crowdsourced image analysis…A participating user may register with platform (thereby obtaining a user identifier), and once registered, may log in to platform 400 in order to participate in one or more crowdsourced image analysis campaigns; paragraph 0091, discussing an example of the process where crowdsource participants label features [i.e., This also shows each of the completed annotation works being a record of a completed operation of attaching an annotation to a target object from among the one or more target objects] found in a geospatial image, a graph depicting object type labeling of four geospatial images by three hypothetical crowdsource participants, labeled in the figure as "users" 1205, 1206, 1207; paragraphs 0030, 0077); and

calculating a work contribution level for each of worker IDs respectively corresponding to the multiple crowdsourcing workers (paragraph 0016, discussing retrieving a plurality of tags made by participating users…; computing agreement and disagreement values for each of the plurality of retrieved tags, weighting the values based upon the accuracy reliability score accrued by each crowdsourcing participant; paragraph 0077, discussing that the CrowdRank algorithm may optionally take as input one or more sets of prior data, for instance regarding the quality of a specific set of participating users' previous tagging work; such prior data may be used to improve the time to convergence of the algorithm…For example, if a known-malicious user is given a prior reliability score that indicates that he or she is a poor tagger, that person's input will be ignored instead of calculated into the mix. In some cases, while the algorithm might not arrive at the conclusion that a particular user is malicious, but if that user's reliability score shows very poor tagging accuracy, regardless the reason, the algorithm will largely discount his or her tagging data and the influence on the crowdsourcing effort will be the same…The CrowdRank algorithm uses an iterative expectation-maximization process to generate, as outputs, three sets of data. The first is an array of quality scores for the taggers (the participating users who created tags as part of the crowdsourcing campaign whose data is being analyzed by the CrowdRank algorithm; paragraph 0041).

While Har-Noy suggests determining a payment amount for each of worker IDs (paragraph 0008, discussing that most crowdsourcing platforms to date rely on volunteers to perform the work, although some (such as Amazon's Mechanical Turk) are commercial in nature and pay for crowdsourced work. There have been two general approaches to managing crowdsourced work. In the first, a large, complex or repetitive task is broken up into many often very small subtasks, with each subtask being given to a single worker; as workers complete the subtasks, the results are rolled up and the overall task is completed at low cost [i.e., paying for crowdsourcing work suggests determining a payment amount]; paragraph 0041, discussing that the task is divided into many subtasks, each of which can be completed satisfactorily by a human without reference to any other information beyond what is provided with the subtask. These subtasks are distributed by a “crowdsourcing platform” to many different participants, some of whom receive more or less subtask volume based on quality, cost, willingness, or other parameters), it does not explicitly teach the work contribution level being calculated in accordance with (i) a weighting based on a predetermined weighting rule stored in a second storage device, the weighting being based on a completion order of the completed annotation works carried out for the one or more target objects included in the one unit of target data and (ii) the obtained records of the competed annotation works, wherein the records of the completed annotation works include (i) a first record of a first completed annotation work for a first target object carried out by a first worker from among the multiple crowdsourcing workers, the first record indicating a first time when the first completed annotation work is carried out by the first worker, and (ii) a second record of a second completed annotation work for the first target object carried out by a second worker from among the multiple crowdsourcing workers, the second record indicating a second time when the second completed annotation work is carried out by the second worker, the second time being after the first time, wherein in the calculating the work contribution level, a heavier weighting is used for a first worker ID corresponding to the first worker than a second worker ID corresponding to the second worker in accordance with (i) the predetermined weighting rule and (ii) the second time when the second completed annotation work is carried out by the second worker being after the first time when the first completed annotation work is carried out by first worker, and wherein the contribution level determination method further comprises: determining a payment amount for each of worker IDs corresponding to the work contribution level for each of worker IDs; storing, in a third storage device, the payment amount for each of worker IDs corresponding to the work contribution level for each of worker IDs; and distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers. Haas in the analogous art of crowdsourcing systems teaches:

the work contribution level being calculated in accordance with (i) a weighting based on a predetermined weighting rule stored in a second storage device, the weighting being based on a completion order of the completed annotation works carried out for the one or more target objects included in the one unit of target data and (ii) the obtained records of the competed annotation works (paragraph 0003, discussing that the invention generally relates to the field of crowd sourcing and specifically to identifying specific workers who will provide a most efficient review of crowd sourced materials; paragraph 0084, discussing that the second component of the ranking metric is work speed. How long each worker takes to complete tasks on average may be measured. The server's calculation of the speed element of each crowd worker's score may be a function of selecting the task speed data for all tasks associated in the database with an identification for the task framework, and normalizing the highest task speed (e.g., the fewest number of minutes between receipt and completion of a task) to 1, and the lowest task speed to 0  [i.e., a weighting based on a predetermined weighting rule]. The server may then calculate each crowd worker's score relative to these normalized scores, possibly as a decimal representation of the average task speed for that crowd worker, as a percentage of the normalized fastest or slowest score [i.e., the work contribution level being calculated in accordance with a weighting based on a predetermined weighting rule stored in a second storage device]; paragraph 0088, discussing that all workers may be ranked by how quickly they complete tasks, assigning workers a score from 0 (worst) to 1 (best) based on this ranking; paragraph 0097, discussing that as a further incentive to do good work quickly, workers are rate-limited per week based on their quality and speed over the past 28 days. For example, the top 10% of workers are allowed to work 45 hours per week, the next 25% are allowed 35 hours, and so on, with the worst workers limited to 10 hours),

wherein the records of the completed annotation works include (i) a first record of a first completed annotation work for a first target object carried out by a first worker from among the multiple crowdsourcing workers, the first record indicating a first time when the first completed annotation work is carried out by the first worker, and (ii) a second record of a second completed annotation work for the first target object carried out by a second worker from among the multiple crowdsourcing workers, the second record indicating a second time when the second completed annotation work is carried out by the second worker, the second time being after the first time (paragraph 0036: “the server may also determine the task speed (e.g., the time it took the worker to complete the task, possibly the amount of time between the crowd worker receiving the task and submitting it to the server) and stores this data, association with the task, in the database.”; paragraph 0038, discussing that as tasks are completed by each crowd worker, the server may calculate a score for the crowd worker for which the tasks were submitted, based on the quality and the speed with which the crowd worker completed the task [i.e., This shows that the records of the completed annotation works include a first record of a first completed annotation work carried out by a first crowd worker and a second record of a second completed annotation work carried out by a second crowd worker]; paragraph 0040, discussing that the server's calculation of the speed element of each crowd worker's score may be a function of selecting the task speed data for all tasks associated with the task framework, and normalizing the highest task speed to 1, and the lowest task speed to 0. The server may then calculate each crowd worker's score relative to these normalized scores, possibly as a decimal representation of the average task speed for that crowd worker, as a percentage of the normalized fastest or slowest score; paragraph 0077, discussing that the server may also determine the task speed and store this data associated with the task and the crowd worker in the database; paragraph 0080, discussing that as tasks are completed by each crowd worker, the server may calculate a score for each task submitted by each crowd worker, based on the quality and the speed with which the crowd worker completed the task [i.e., determining when each crowd worker completes the task and calculating a score for each task submitted by each crowd worker based on the speed with which the crowd worker completed the task suggests that the records indicate a time when the completed annotation work is carried out by each crowd worker]…; paragraph 0086, discussing that each data record in this example data table may include: a speed score id data field storing a unique id associated with each crowd worker speed score; a worker id data field referencing a data record within the crowd worker data table and identifying a crowd worker associated with the crowd worker speed score; a task framework id data field referencing a data record within the task framework data table and identifying a task framework associated with the crowd worker speed score; a task id referencing the task for which the crowd worker quality score was calculated; a time data field [i.e., This also shows that the first record indicating a first time when the first completed annotation work is carried out by the first worker, and the second record indicating a second time when the second completed annotation work is carried out by the second worker]…; and a speed score data field storing the calculated quality score for that task; paragraph 0088),

wherein in the calculating the work contribution level, a heavier weighting is used for a first worker ID corresponding to the first worker than a second worker ID corresponding to the second worker in accordance with (i) the predetermined weighting rule and (ii) the second time when the second completed annotation work is carried out by the second worker being after the first time when the first completed annotation work is carried out by first worker (paragraph 0088, discussing that all workers may be ranked by how quickly they complete tasks, assigning workers a score from 0 (worst) to 1 (best) based on this ranking [i.e., wherein in the calculating the work contribution level, a heavier weighting is used for a first worker ID corresponding to the first worker than a second worker ID corresponding to the second worker in accordance with (i) the predetermined weighting rule and (ii) the second time when the second completed annotation work is carried out by the second worker being after the first time when the first completed annotation work is carried out by first worker]; paragraph 0096, discussing that as additional tasks are reviewed, and the server re-calculates the scores and ranks for the most recently reviewed tasks, the server may dynamically update the hierarchy to reassign crowd workers to new levels within the hierarchy, possibly limited by the task framework's fixed throughput and budget. Workers are therefore incentivized to complete work quickly and at a high level of quality. Workers are ranked by how quickly they completed tasks relative to other workers [i.e., This also suggests that in the calculating the work contribution level, a heavier weighting is used for a first worker ID corresponding to the first worker than a second worker ID corresponding to the second worker in accordance with the second time when the second completed annotation work is carried out by the second worker being after the first time when the first completed annotation work is carried out by first worker]. Given this ranking, workers are automatically promoted or demoted by the server appropriately on a regular basis; paragraph 0097, discussing that as a further incentive to do good work quickly, workers are rate-limited per week based on their quality and speed over the past 28 days. For example, the top 10% of workers are allowed to work 45 hours per week, the next 25% are allowed 35 hours, and so on, with the worst workers limited to 10 hours; paragraphs 0041, discussing that  each crowd worker's score may be re-calculated relative to all crowd workers' scores associated with that request each time a submitted task associated in the database with that crowd worker is reviewed; paragraphs 0085, 0086, 0113); and

wherein the contribution level determination method further comprises: determining a payment amount for each of worker IDs corresponding to the work contribution level for each of worker IDs (paragraph 0004, discussing that the invention considers context-heavy data processing tasks that may require many hours of work, and refer to such tasks as macrotasks. Leveraging the infrastructure and worker pools of existing crowd sourcing platforms, the disclosed invention automates macrotask scheduling, evaluation, and pay scales; paragraph 0027, describes flexible compensation schemes; paragraph 0030, discussing that macrotasks also complicate the design of worker pay structures, because payments must vary with task complexity; paragraph 0097, discussing that DES (data entry specialists) are incentivized to complete their tasks at high quality as quickly as possible. Based on typical work speed of a DES, Reviewers receive a higher hourly wage [i.e., paying workers a higher hourly wage based on the task completion speed suggests determining a payment amount for each of worker IDs corresponding to the work contribution level for each of worker IDs]. The Manager role is also paid hourly, and earns the highest amount of all of the crowd workers.  As a further incentive to do good work quickly, workers are rate-limited per week based on their quality and speed over the past 28 days. For example, the top 10% of workers are allowed to work 45 hours per week, the next 25% are allowed 35 hours, and so on, with the worst workers limited to 10 hours; paragraph 0104).

Har-Noy is directed toward a crowdsourcing platform. Haas relates to the field of crowd sourcing. Therefore they are deemed to be analogous as they both are directed towards solutions for crowdsourcing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Har-Noy with Haas because the references are analogous art because they are both directed to solutions for crowdsourcing, which falls within applicant’s field of endeavor (crowdsourcing), and because modifying Har-Noy to include Haas’s features for calculating the work contribution level in accordance with (i) a weighting based on a predetermined weighting rule stored in a second storage device, the weighting being based on a completion order of the completed annotation works carried out for the one or more target objects included in the one unit of target data and (ii) the obtained records of the competed annotation works, wherein the records of the completed annotation works include (i) a first record of a first completed annotation work for a first target object carried out by a first worker from among the multiple crowdsourcing workers, the first record indicating a first time when the first completed annotation work is carried out by the first worker, and (ii) a second record of a second completed annotation work for the first target object carried out by a second worker from among the multiple crowdsourcing workers, the second record indicating a second time when the second completed annotation work is carried out by the second worker, the second time being after the first time, wherein in the calculating the work contribution level, a heavier weighting is used for a first worker ID corresponding to the first worker than a second worker ID corresponding to the second worker in accordance with (i) the predetermined weighting rule and (ii) the second time when the second completed annotation work is carried out by the second worker being after the first time when the first completed annotation work is carried out by first worker, and wherein the contribution level determination method further comprises: determining a payment amount for each of worker IDs corresponding to the work contribution level for each of worker IDs, in the manner claimed, would serve the motivation of incentivizing workers to complete work quickly and at a high level of quality (Haas at paragraph 0096), or in the pursuit of increasing the speed of business by evaluating the timeliness of the task performers; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Har-Noy-Haas combination teaches determining a payment amount for each of worker IDs, it does not explicitly teach storing, in a third storage device, the payment amount for each of worker IDs corresponding to the work contribution level for each of worker IDs; and distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers. However, Vaya in the analogous art of crowdsourcing systems teaches these concepts. Vaya teaches:

storing, in a third storage device, the payment amount for each of worker IDs corresponding to the work contribution level for each of worker IDs (paragraph 0001: “The presently disclosed embodiments are related, in general, to a compensation technique for remote workers. More particularly, the presently disclosed embodiments are related to performance based compensation techniques for the remote workers.”; paragraph 0005: “the system includes a compensation module configured for compensating the shortlisted first set of remote workers based on the weight and a predefined scheme.”; paragraph 0028, discussing that the crowd-sourcing server manages one or more remote workers participating at the crowd-sourcing platform…The crowd-sourcing server receives and analyzes the set of responses submitted by the one or more remote workers…In another embodiment, the crowd-sourcing server computes the compensation for the one or more remote workers; paragraph 0034, discussing that the program memory further includes a task generation module, a communication manager, an analysis module, a compensation module…; paragraph 0035, discussing that the remote worker data includes reputation compensation data; paragraph 0051, discussing that the compensation module computes a compensation for the shortlisted set of remote workers…The compensation module computes the compensation for the shortlisted set of remote workers based on a predefined scheme. The predefined scheme for compensating the remote workers is defined by the system administrator prior to the computation of the compensation; paragraph 0066, discussing that a compensation for shortlisted set of remote workers is computed…The compensation module computes the compensation for each of the shortlisted set of remote workers…Further, in an embodiment, the predefined scheme is based on the performance of the shortlisted set of remote workers; paragraph 0068, discussing that according to the predefined scheme, the compensation module compensates the shortlisted set of remote workers, on the basis of the weight calculated by for the second subset of responses submitted by the shortlisted set of remote workers [i.e., This shows that the payment amount corresponding to the work contribution level for each worker is stored]; paragraph 0069, 0079); and 
distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers (paragraph 0020: “A "compensation" refers to an instruction, a command, a message, or an action for rewarding one or more remote workers.”; paragraph 0023, discussing that the shortlisted set of remote workers is rewarded with compensation [i.e., This shows that the payment is distributed to at least one of the multiple crowdsourcing workers]. The compensation is computed on the basis of the performance parameter and total number of tasks completed by the shortlisted set of remote workers. Alternatively, the compensation can also be computed on the basis of the total number of the required tasks for which the response submitted by a remote worker is same as the selected output response. Further, the computation of compensation can also be based on the time taken by the remote workers to submit the set of tasks; paragraph 0051, discussing that if the compensation is in monetary form, then the compensation module signals a banking module external/internal to the crowd-sourcing server, for transferring the monetary reward to an account of the corresponding remote worker [i.e., distributing, via the network, a payment]; paragraph 0086).
The Har-Noy-Haas combination describes features related to crowdsourcing. Vaya is directed toward a method and system for compensating remote workers. Therefore they are deemed to be analogous as they both are directed towards solutions for crowdsourcing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Har-Noy-Haas combination with Vaya because the references are analogous art because they are both directed to solutions for crowdsourcing, which falls within applicant’s field of endeavor (crowdsourcing), and because modifying the Har-Noy-Haas combination to include Vaya’s features for storing, in a third storage device, the payment amount for each of worker IDs corresponding to the work contribution level for each of worker IDs; and distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers, in the manner claimed, would serve the motivation of providing a fair and robust compensation technique for the one or more remote workers (Vaya, paragraph 0086); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Har-Noy-Haas-Vaya combination teaches the contribution level determination method according to claim 1. Har-Noy further teaches wherein the one unit of target data denote one or more still images (paragraph 0003, discussing that the invention is in the field of platforms for crowdsourcing image analysis activities; paragraph 0015, discussing that the application server: receives connections from crowdsourcing participants; navigates a first crowdsourcing participant to a specific geospatial location; sends an image corresponding to the geospatial location to the first crowdsourcing participant [i.e., This shows that the one unit of target data denote one or more still images], receives tagging data from the first crowdsourcing participant, the tagging data corresponding to a plurality of objects and locations identified by the first crowdsourcing participant; paragraph 0067, discussing that images are delivered from database to participating users by application server 431 via web server 430, and participating users interact with such images in web browsers 412, 414, 416 using tools provided by application server 431. In some embodiments, however, third party crowdsourcing platforms such as Amazon's Mechanical Turk may be used to manage a crowdsourced image analysis campaign using images and requirements provided by application server 431 or directly from database 432; paragraph 0075, 0091), and 

the operation of attaching the annotation includes for the one or more target objects pictured in the one or more still images: attaching a bounding box to the one or more target objects to surround the one or more target objects (paragraph 0074, discussing that once a campaign is set up, it may be activated by the requesting entity, at which point participating users may "join" the campaign and thereupon start receiving image analysis tasks associated with the campaign to perform…; discussing that the crowdsourced campaign participants are presented with geospatial images of higher resolution and asked to identify target objects by circumscribing them in polygons [i.e., attaching  bounding box] and then labeling them from a list of possible target object types; paragraph 0082, discussing that a method to allow a plurality of users to participate in crowdsourced image analysis; paragraph 0091, discussing an example of the process where crowdsource participants label features found in a geospatial image, a graph depicting object type labeling of four geospatial images by three hypothetical crowdsource participants, labeled in the figure as "users" 1205, 1206, 1207); and 

attaching a label representing the one or more target objects to the bounding box (paragraph 0027, discussing that FIG. 10 shows two images corresponding to two geospatial locations that are tagged using a polygon to indicate the possible location of a building; paragraph 0047, discussing that "tags" are data points created by a participating user's "tagging" a specific point or polygon as corresponding to a specific target type. For instance, a participating user may place his cursor over a location on an image that was presented to him, and select "tank" in order to generate a tag that states that a tank is present in that image at that location.  In some embodiments, users may "tag" objects or regions by, for example, drawing polygons to surround them, using one or more drawing tools provided by a user interface according to the invention; paragraph 0074, discussing that once a campaign is set up, it may be activated by the requesting entity, at which point participating users may "join" the campaign and thereupon start receiving image analysis tasks associated with the campaign to perform…; discussing that the crowdsourced campaign participants are presented with geospatial images of higher resolution and asked to identify target objects by circumscribing them in polygons [i.e., bounding box] and then labeling them from a list of possible target object types; paragraphs 0082, 0086).
As per claim 3, the Har-Noy-Haas-Vaya combination teaches the contribution level determination method according to claim 2. Har-Noy further teaches wherein the one or more still images are captured by an in-vehicle camera installed in a vehicle or a monitoring camera placed at a given location (paragraph 0044, discussing that image analysis refers to the analysis of images obtained from one or more image sensors; generally, a single analysis task focuses on a set of images of a single region of interest on the earth. Satellite and aerial imagery are common examples of imagery that are subjected to large scale image analysis. However, the invention described herein is not limited to common remote sensing image analysis problems associated with satellite and aerial imagery. For example, analysis of large image sets from traffic cameras [i.e., a monitoring camera placed at a given location] may be performed using techniques described), and 

the one or more target objects include a person pictured in any of the one or more still images (paragraph 0043, discussing that search and locate refers to a general class of problems wherein a set of images is searched for particular classes of targets. It is common that the set of images may be searched to find more than one class of targets (for example, to find all targets of military interest), although single target class searches may also be performed ("find all cars").  Moreover, in some cases it may be known or presumed in advance that only a single target of interest exists (a lost climbing party) [i.e., This shows that the one or more target objects include a person pictured in any of the one or more still images], while in most cases the number of targets present in a given image set is unknown. The second part of the search and locate problem is to precisely locate any resulting targets of interest (where is the down plane or lost party of climbers?); paragraph 0074, discussing that the crowdsourced campaign participants are presented with geospatial images of higher resolution and asked to identify target objects by circumscribing them in polygons and then labeling them from a list of possible target object types. The directed use of polygons allows approximate areas, shapes, and proportions of identified target objects to be added to the object presence data; paragraph 0069).

As per claim 6, the Har-Noy-Haas-Vaya combination teaches the contribution level determination method according to claim 2. Although not explicitly taught by Har-Noy, Haas teaches wherein the records of the completed annotation works include a third record of a third completed annotation work for the first target object carried out by a third worker from among the multiple crowdsourcing workers, the third record indicating a third time when the third completed annotation work is carried out by the third worker, the third time being after the second time (paragraph 0036: “the server may also determine the task speed (e.g., the time it took the worker to complete the task, possibly the amount of time between the crowd worker receiving the task and submitting it to the server) and stores this data, association with the task, in the database.” [i.e., This suggests that the third record indicates a third time when the third completed annotation work is carried out by the third worker]; paragraph 0038, discussing that as tasks are completed by each crowd worker, the server may calculate a score for the crowd worker for which the tasks were submitted, based on the speed with which the crowd worker completed the task; paragraph 0040, discussing that the server's calculation of the speed element of each crowd worker's score may be a function of selecting the task speed data for all tasks associated with the task framework, and normalizing the highest task speed to 1, and the lowest task speed to 0…; paragraph 0080, discussing that as tasks are completed by each crowd worker, the server may calculate a score for each task submitted by each crowd worker, based on the speed with which the crowd worker completed the task; paragraph 0086, discussing that each data record in this example data table may include: a speed score id data field storing a unique id associated with each crowd worker speed score; a worker id data field referencing a data record within the crowd worker data table and identifying a crowd worker associated with the crowd worker speed score; a task framework id data field referencing a data record within the task framework data table and identifying a task framework associated with the crowd worker speed score; a task id referencing the task for which the crowd worker quality score was calculated; a time data field [i.e., This also shows that the third record indicates a third time when the third completed annotation work is carried out by the third worker]…; and a speed score data field storing the calculated quality score for that task; paragraph 0088),

wherein in the calculating the work contribution level, a heavier weighting is used for the second worker ID corresponding to the second worker than a third worker ID corresponding to the third worker in accordance with (i) the predetermined weighting rule and (ii) the third time when the third completed annotation work is carried out by the third worker being after the second time when the second completed annotation work is carried out by second worker (paragraph 0038, discussing that as tasks are completed by each crowd worker, the server may calculate a score for the crowd worker for which the tasks were submitted, based on the speed with which the crowd worker completed the task; paragraph 0040, discussing that the server's calculation of the speed element of each crowd worker's score may be a function of selecting the task speed data for all tasks associated with the task framework, and normalizing the highest task speed to 1, and the lowest task speed to 0. The server may then calculate each crowd worker's score relative to these normalized scores, possibly as a decimal representation of the average task speed for that crowd worker, as a percentage of the normalized fastest or slowest score; paragraph 0089, discussing that each crowd worker's score may be re-calculated relative to all crowd workers' scores associated with that task framework each time a submitted task associated in the database with that crowd worker is reviewed; paragraph 0096, discussing that as additional tasks are reviewed, and the server re-calculates the scores and ranks for the most recently reviewed tasks, the server may dynamically update the hierarchy to reassign crowd workers to new levels within the hierarchy...Workers are therefore incentivized to complete work quickly and at a high level of quality. Workers are ranked by how quickly they completed tasks relative to other workers [i.e., This suggests that in the calculating the work contribution level, a heavier weighting is used for the second worker ID corresponding to the second worker than a third worker ID corresponding to the third worker in accordance with (i) the predetermined weighting rule and (ii) the third time when the third completed annotation work is carried out by the third worker being after the second time when the second completed annotation work is carried out by second worker]; paragraphs 0097, 0137).

Har-Noy is directed toward a crowdsourcing platform. Haas relates to the field of crowd sourcing. Therefore they are deemed to be analogous as they both are directed towards solutions for crowdsourcing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Har-Noy with Haas because the references are analogous art because they are both directed to solutions for crowdsourcing, which falls within applicant’s field of endeavor (crowdsourcing), and because modifying Har-Noy to include Haas’s features for including records of the completed annotation works including a third record of a third completed annotation work for the first target object carried out by a third worker from among the multiple crowdsourcing workers, the third record indicating a third time when the third completed annotation work is carried out by the third worker, the third time being after the second time, wherein in the calculating the work contribution level, a heavier weighting is used for the second worker ID corresponding to the second worker than a third worker ID corresponding to the third worker in accordance with (i) the predetermined weighting rule and (ii) the third time when the third completed annotation work is carried out by the third worker being after the second time when the second completed annotation work is carried out by second worker, in the manner claimed, would serve the motivation of incentivizing workers to complete work quickly and at a high level of quality (Haas at paragraph 0096), or in the pursuit of increasing the speed of business by evaluating the timeliness of the task performers; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11 and 12 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 11 and 12 Har-Noy teaches a contribution level determination apparatus and a non-transitory computer-readable recording medium that stores a program (paragraph 0038, discussing that process descriptions or blocks in figures should be understood as representing modules, segments, or portions of code which include one or more executable instructions for implementing specific logical functions or steps in the process; paragraph 0050, discussing that computing device 100 may be any other electronic device capable of executing software- or hardware-based instructions according to one or more programs stored in memory; paragraph 0052, discussing that  CPU 102 may include one or more processors…In some embodiments, processors may include specially designed hardware for controlling operations of computing device 100.  In a specific embodiment, a local memory 101 (such as non-volatile random access memory (RAM) and/or read-only memory (ROM), including for example one or more levels of cached memory) may also form part of CPU 102. However, there are many different ways in which memory may be coupled to system 100. Memory 101 may be used for a variety of purposes such as, for example, caching and/or storing data, programming instructions, and the like; paragraph 0051).

24.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Har-Noy in view of Haas, in view of Vaya, in further view of Rhoads et al., Pub. No.: US 2011/0098056 A1, [hereinafter Rhoads].

As per claim 4, the Har-Noy-Haas-Vaya combination teaches the contribution level determination method according to claim 1, but it does not explicitly teach wherein the one unit of target data denote one or more units of time series data, and the operation of attaching the annotation includes: attaching one or more units of information of time periods to the one or more units of time series data, the one or more units of information of time periods being used for separating one or more states contained in the one or more units of time series data; and attaching one or more labels representing the one or more states to the one or more units of information of the time periods. However, Rhoads in the analogous art of crowd-sourcing teaches these concepts. Rhoads teaches:

wherein the one unit of target data denote one or more units of time series data (paragraph 0529, discussing that results based on a sequence of visual imagery can be reviewed and comprehended by many users more quickly than the time it took to capture the sequence [i.e., time series data]; paragraph 0534, discussing that the navigation of device-obtained responses need not traverse the entire sequence (e.g., displaying each image frame, or each response). Some modalities may skip ahead through the information, e.g., presenting only responses (and/or images) corresponded to every second frame, or every tenth, or some other interval of frame count or time; paragraph 0787, discussing that videos and imagery can be presented to human viewers for assessment, such as through use of Amazon's Mechanical Turk Service. Many people are willing to provide subjective analysis of imagery for pay, e.g., identifying depicted objects, and the environments in which they are found; paragraphs 0535, 0734), and 

the operation of attaching the annotation includes: attaching one or more units of information of time periods to the one or more units of time series data, the one or more units of information of time periods being used for separating one or more states contained in the one or more units of time series data (paragraph 0534, discussing that the user interface may present a control by which the user can set the overall pace of the review, e.g., so that a sequence that took 30 seconds to capture may be reviewed in ten seconds, or 20, or 30 or 60, etc. The user interface can also provide a control by which the user can pause any review, to allow further study or interaction, or to request the device to further analyze and report on a particular depicted feature. The response information may be reviewed in an order corresponding to the order in which the imagery was captured, or reverse order, or can be ordered based on estimated relevance to the user; paragraph 0535, discussing that such interactions, and analysis, may be regarded as employing a session-based construct. The user can start the review in the middle of the image sequence, and traverse it forwards or backwards, continuously, or jumping around. One of the advantages to such a session arrangement, as contrasted with viewing results in real-time, is that later-acquired imagery can help inform understanding of earlier-acquired imagery. To cite but one example, a person's face may be revealed in frame 10, whereas only the back of the person's head may be shown in frame 5. Yet by analyzing the imagery as a collection, the person can be correctly labeled in frame 5, and other understanding of the frame 5 scene can be based on such knowledge. In contrast, if scene analysis is based exclusively on the present and preceding frames, the person would be anonymous in frame 5); and 

attaching one or more labels representing the one or more states to the one or more units of information of the time periods (paragraph 0535, discussing that such interactions, and analysis, may be regarded as employing a session-based construct. The user can start the review in the middle of the image sequence, and traverse it forwards or backwards, continuously, or jumping around. One of the advantages to such a session arrangement, as contrasted with viewing results in real-time, is that later-acquired imagery can help inform understanding of earlier-acquired imagery. To cite but one example, a person's face may be revealed in frame 10, whereas only the back of the person's head may be shown in frame 5. Yet by analyzing the imagery as a collection, the person can be correctly labeled in frame 5 [i.e., attaching one or more units of information of time periods to the one or more units of time series data], and other understanding of the frame 5 scene can be based on such knowledge. In contrast, if scene analysis is based exclusively on the present and preceding frames, the person would be anonymous in frame 5; paragraph 0634).

The Har-Noy-Haas-Vaya combination describes features related to crowdsourcing. Rhoads is directed toward crowd-sourcing services. Therefore they are deemed to be analogous as they both are directed towards solutions for crowdsourcing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Har-Noy-Haas-Vaya combination with Rhoads because the references are analogous art because they are both directed to solutions for crowdsourcing, which falls within applicant’s field of endeavor (crowdsourcing), and because modifying the Har-Noy-Haas-Vaya combination to include Rhoads’ features for including wherein the one unit of target data denote one or more units of time series data, and the operation of attaching the annotation includes: attaching one or more units of information of time periods to the one or more units of time series data, the one or more units of information of time periods being used for separating one or more states contained in the one or more units of time series data; and attaching one or more labels representing the one or more states to the one or more units of information of the time periods, in the manner claimed, would serve the motivation of facilitating review of prior discoveries (Rhoads, paragraph 0636), or in the pursuit of assessing individual segments, thereby facilitating error checking and enabling users to correctly label objects; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Har-Noy-Haas-Vaya-Rhoads combination teaches the contribution level determination method according to claim 4. Har-Noy further teaches wherein the one or more units of time series data denote one or more units of sensor data that relate to a vehicle and are obtained by a sensor together with multiple images captured by an in-vehicle camera installed in the vehicle (paragraph 0044, discussing that image analysis refers to the analysis of images obtained from one or more image sensors; Satellite and aerial imagery are common examples of imagery that are subjected to large scale image analysis. However, the invention described is not limited to common remote sensing image analysis problems associated with satellite and aerial imagery. For example, analysis of large image sets from traffic cameras may be performed using techniques described; paragraph 0064, discussing that it should be appreciated that some or all components illustrated may be combined, such as in various integrated applications, or whenever it may be appropriate to combine multiple capabilities or functions into a single hardware device (for instance, in mobile devices such as smartphones, video game consoles, in-vehicle computer systems such as navigation or multimedia systems in automobiles, or other integrated hardware devices; paragraph 0072, discussing that another, similar example is identifying and counting cars where some sub-images are of open country with few cars and few visual obstructions and shadows where other sub-images show urban settings where there are many more cars and where buildings obscure a portions of a good number of them), and 

the one or more states include at least one of driving conditions of the vehicle, driving locations of the vehicle, surrounding environments of the vehicle, and conditions of a road where the vehicle travels (paragraph 0072, discussing that another, similar example is identifying and counting cars where some sub-images are of open country with few cars and few visual obstructions and shadows where other sub-images show urban settings where there are many more cars and where buildings obscure a portions of a good number of them; paragraph 0077, discussing that the third is an array of estimated locations of actual targets, comprising for each target data such as the latitude and longitude of the target, the type of the target (tank, railroad car, damaged building, etc.), and a confidence level in the identification; paragraph 0080).

25.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Har-Noy in view of Haas, in view of Vaya, in further view of Wu, Pub. No.: US 2008/0306946 A1, [hereinafter Wu].

As per claim 7, the Har-Noy-Haas-Vaya combination teaches the contribution level determination method according to claim 2. Har-Noy further teaches further comprising: receiving a setting of a particular payment amount for the one unit target data (paragraph 0008, discussing that some crowdsourcing platforms (such as Amazon's Mechanical Turk) are commercial in nature and pay for crowdsourced work. There have been two general approaches to managing crowdsourced work. In the first, a large, complex or repetitive task is broken up into many often very small subtasks, with each subtask being given to a single worker; as workers complete the subtasks, the results are rolled up and the overall task is completed at low cost), but it does not explicitly teach calculating, for each of the worker IDs, the payment amount by multiplying the work contribution level calculated for the worker ID in the calculating of the contribution levels by the particular payment amount received in the receiving. Haas in the analogous art of crowdsourcing systems teaches calculating, for each of the worker IDs, the payment amount (paragraph 0004, discussing that the invention considers context-heavy data processing tasks that may require many hours of work, and refer to such tasks as macrotasks. Leveraging the infrastructure and worker pools of existing crowd sourcing platforms, the disclosed invention automates macrotask scheduling, evaluation, and pay scales; paragraph 0030, discussing that macrotasks also complicate the design of worker pay structures, because payments must vary with task complexity; paragraph 0097, discussing that DES (data entry specialists) are incentivized to complete their tasks at high quality as quickly as possible. Based on typical work speed of a DES, Reviewers receive a higher hourly wage. The Manager role is also paid hourly, and earns the highest amount of all of the crowd workers.  As a further incentive to do good work quickly, workers are rate-limited per week based on their quality and speed over the past 28 days. For example, the top 10% of workers are allowed to work 45 hours per week, the next 25% are allowed 35 hours, and so on, with the worst workers limited to 10 hours).

Har-Noy is directed toward a crowdsourcing platform. Haas relates to the field of crowd sourcing. Therefore they are deemed to be analogous as they both are directed towards solutions for crowdsourcing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Har-Noy with Haas because the references are analogous art because they are both directed to solutions for crowdsourcing, which falls within applicant’s field of endeavor (crowdsourcing), and because modifying Har-Noy to include Haas’s feature for calculating, for each of the worker IDs, the payment amount, in the manner claimed, would serve the motivation of incentivizing workers to complete work quickly and at a high level of quality (Haas at paragraph 0096), or in the pursuit of increasing the speed of business by evaluating the timeliness of the task performers; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Har-Noy-Haas-Vaya combination teaches calculating, for each of the worker IDs, the payment amount, it does not explicitly teach calculating, for each of the worker IDs, the payment amount by multiplying the work contribution level calculated for the worker ID in the calculating of the contribution levels by the particular payment amount received in the receiving. However, Wu in the analogous art of task allocation systems teaches this concept. Wu teaches:

calculating, for each of the worker IDs, the payment amount by multiplying the work contribution level calculated for the worker ID in the calculating of the contribution levels by the particular payment amount received in the receiving (abstract, discussing a computing system for encouraging the performance of a task; paragraph 0120, discussing that the process issues rewards to the user if the user completes a threshold level of tasks. The threshold level may be, for example, 100 percent of the tasks, 90 percent of the tasks, 80 percent of the tasks, 75 percent of the tasks, 70 percent of the tasks, 60 percent of the tasks, 50 percent of the tasks, or the like. The threshold level may be expressed in percentage terms, raw numbers terms, or other terms. For example, if there are 10 total tasks, the threshold level may be expressed as completing 90 percent of tasks or 9 of the tasks. If there are 7 total tasks, the threshold level may be completing 4 tasks. Alternatively or additionally, the process may use a formula to determine, quantitatively or qualitatively or both, whether the user sufficiently completed the tasks. For example, the process 1100 may assign a point value to each task completed, may add up the total points obtained, and issue rewards based on how many points were obtained. Thus, if there are four tasks, an A task may be worth 1 point, a B task worth 2 points, a C task worth 3 points, and a D task worth 4 points. If the threshold level were 4 points, the user could be rewarded by completing the D task or the C task along with any other task.  However, if the user completed only the A task, or the A task and the B task, the user would not have enough points to be rewarded. Alternatively or additionally, the process 1100 may be configured to reward partial rewards for partial completion of tasks. For example, if the user completes the A task and the B task, but not the C task or the D task, the user may receive three reward points instead of ten.  A skilled artisan will appreciate, in light of this disclosure, that any mathematical formula can be used to determine whether a user qualifies for a reward; paragraph 0042, discussing that the generated image may signal that the user should select this image in order to complete task part 220. When the user selects the image, information may be sent over a network indicating to a remote server that the task part 220 has been completed. The remote server may contain stored data related to the user, and may update this data in response to the received information. For example, a user reward account may be incremented. In other embodiments, the task part 220 may be the first of several parts of the task, and the user computer may store information indicating which parts of the task have been completed. At that point, the user computer may transmit information to the remote server indicating which task parts have been completed, and the server may update its databases accordingly. For example, in some embodiments eight stars are displayed at various locations and at various times while an advertisement is being displayed. A task may comprise selecting each of the stars, and reward points may be accumulated based upon completed parts of this task; paragraph 0038).

The Har-Noy-Haas-Vaya combination describes features related to crowdsourcing. Wu is directed toward a computing system for encouraging computer users to perform tasks. Therefore they are deemed to be analogous as they both are directed towards solutions for crowdsourcing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Har-Noy-Haas-Vaya combination with Wu because the references are analogous art because they are both directed to solutions for crowdsourcing, which falls within applicant’s field of endeavor (crowdsourcing), and because modifying the Har-Noy-Haas-Vaya combination to include Wu’s features for calculating, for each of the worker IDs, the payment amount by multiplying the work contribution level calculated for the worker ID in the calculating of the contribution levels by the particular payment amount received in the receiving, in the manner claimed, would serve the motivation of providing objective means of assessing workers contribution, thereby incentivizing workers to complete work quickly; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Van Pelt et al., Patent No.: US 8,626,545 B2 – describes systems and methods of a job distribution platform for aggregating performance data in a worker profile for workers in performing crowd sourced tasks.
B.	Oleson et al., Patent No.: US 8,554,605 B2 – describes systems and methods for evaluating a worker in performing crowd sourced tasks.
C.	Horton, John Joseph, and Lydia B. Chilton. "The labor economics of paid crowdsourcing." Proceedings of the 11th ACM conference on Electronic commerce. 2010 – describes a model of workers supplying labor to paid crowdsourcing project.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683